Mr. Justice Wolverton,
after stating the facts in the foregoing terms, delivered the opinion of the court.
1. By Section 3607, Hill’s Ann. Laws 1892, in force when Wilson’s certificate was issued, it was provided that, “if any interest should remain unpaid on any note or notes given for part of the purchase price of lands for one year after the same becomes due, the sale and certificate shall be void, and all payments thereon shall be forfeited, and the land shall be deemed vacant, and shall be subject to sale as if it had not before been sold.” This has been superseded by Section 3307, B. &. C. Comp., which provides that, if any installment of the purchase price or interest shall remain unpaid for one year after the same becomes due, the certificates shall be void, etc.; running otherwise the same as the section amended. The board was empowered by Section 3608, Hill’s Ann. Laws 1892, and is still empowered, under the provisions of Section 3299, B. & C. Comp., to make rules for the transaction of business within the scope of the act of which the foregoing sections were and are a part, to pass upon all matters properly coming before it for consideration, to hear and decide all questions about priority of settlement and other disputes between applicants ; and all their acts and decisions as to the legal title are to be final, as to the right of a deed from the State. This court has virtually decided in Robertson v. State Land Board, 42 Or. 183 (70 Pac. 614), and quite properly, we think, after a reexamination of the matter, that the authority thus conferred upon the board was ample to empower it to make a rule that persons delinquent in the payment of their purchase price and interest should be notified, and given 30 days in which to bring up such payments before cancellation of their certificates would be made, and that applications of others for the purchase of the land involved meanwhile would not be considered. Such a rule is mani*593festly reasonable and just, and well calculated to promote a systematic regulation, adjustment, and disposition of the business intrusted to the board.
It is very true that the legislature has made time of the essence of the contract, and, further than this, the board, by the very terms of the certificate issued to Wilson, which eventually came into the hands of the defendant, made time of the essence thereof also, by express stipulation, following the mandate of the law. But the same law has empowered it to make rules for the government and adjustment of its business, comprising among other matters the sale of school land, and to hear and decide all questions as to the priority and other disputes between applicants, involving as well the authority to determine as to who is entitled to the legal title, and consequently the deed from the State; and these statutes must be read in pari materia. It is also true, as a legal proposition, that a technical forfeiture was incurred under the provisions of the law, and the certificate of sale by the nonpayment of interest for more than one year, and is now incurred under the present statute for the nonpayment of either principal or interest for more than one year after the same becomes due and payable, and takes place ipso facto upon the happening of the event, and that no judicial declaration thereof is necessary to determine the fact. It was and is a legislative declaration, and takes effect upon the happening of the event; and the land is to be deemed vacant and subject to sale, as if it had not before been sold: Miller v. Wattier, 44 Or. 347 (75 Pac. 209). In further support of the principle, see State v. Emmert, 19 Kan. 546; Ewing v. Baldwin, 24 Kan. 82; Baker v. Newland, 25 Kan. 25; Reynolds v. Reynolds, 30 Kan. 91 (1 Pac. 388); Conklin v. Hawthorn, 29 Wis. 476.
We said in the Miller Case that “it [the forfeiture] took place ipso facto upon the nonobservance of the conditions *594of the sale, and-the purchaser at once lost all right or interest therein.” We should have added, to be more exact, “that he was entitled to enforce.” But, notwithstanding such legislative declaration, the State can undoubtedly, as against all jjersons not having acquired a vested right or interest, waive or relieve against the forfeiture, which is just what it did do by legislative act in the Miller Case. It stands in a like relation as an individual contracting with another, where time is made of the essence of the contract, and a forfeiture has been incurred. The party entitled to the benefits of such conditions, and to insist upon the forfeiture as an absolute termination of contractual relations, may nevertheless waive it by accepting the overdue payment or payments, or extending the time in which to meet them; thus restoring the party in default to his former relationship, entitling him still to the rights thereby bargained and stipulated for. The board is the State’s instrumentality for the sale and disposition of school lands. Although constituted a part of the administrative department of the government under the constitution, it is nevertheless governed and controlled in the exercise of its functions by the legislature and the laws emanating therefrom; and the cardinal and pivotal controversy here is whether it is so authorized and empowered to waive or forego in any event, and, if so, under what conditions, a technical forfeiture on the part of the purchaser, so as to entitle or permit him to complete the purchase notwithstanding his default. We are clearly of the opinion that the power accorded to make rules for the transaction of its business, and to hear and determine disputes between applicants touching priority of settlement, and to decide between them finally as to the legal title, and as to who is entitled to a deed from the State, carries with it, by fair and reasonable intendment, such requisite authority. The power is manifestly of considerable proportions, and de*595signed to cover a multitude oí details, as well as to afford adequate administrative discretion for the regular, orderly, and equitable adjustment of its business with purchasers. It is not fair to suppose that a purchaser has suffered both legislative and contractual default but for a day, and for a very small sum, under such circumstances that it would be atrociously inequitable to insist upon the forfeiture. Would any one say in such a case that the party must lose his land, notwithstanding the board has permitted him to make payment, and has executed to him a deed therefor, when no adverse rights have intervened? Doubtless many state deeds have been executed under similar or even much less excusable circumstances, and it would probably unsettle many titles if the board was absolutely without authority to act in any case to reinstate the purchaser where a forfeiture has thus been incurred. It is highly appropriate, therefore, that the board should take some definite stej) to indicate finally the State’s determination not to recognize contractual relations further, and thereby to cancel its obligations to sell. This the law says, by the plainest intendment, it may do by rule; and the rule becomes a law unto all applicants, just as binding as a legislative edict, and no one can gain a vested right in the face of it. It is not left in the province of the board to act arbitrarily in such matters, and to deny one applicant and prefer another as its peculiar predilections may suggest; but it must act under the law, and by reasonable rule made for the transaction and regular adjustment of its business in dealing with the purchaser. When it has done this, no one can complain, as all are fully advised beforehand of their absolute rights and remedies in the premises, and are required to act accordingly. Such seems to have been the equitable policy of the board, and we are not disposed to disturb its just interpretation of the law, and its consequent action in that regard.
*5962. In a case of similar import to this (Baker v. Newland, 25 Kan. 25), Mr. Justice Brewer, now of the Supreme Court of the United States, makes use of the following significant language: “ It is generally true that one in whose favor a forfeiture exists may waive it. The State was the party entitled to the benefit of this forfeiture. No one else could claim its benefits. If, notwithstanding, it receives full payment of the purchase price and gives a patent, it does not lie in the power of any individual to question that title. Doubtless many instances will be found in the history of this State in which purchasers of school lands have failed to make their payments on the very day. Technically and strictly, such failure worked a forfeiture. But if, notwithstanding, thereafter such purchasers completed their payments and received patents, we suppose that their title is safe—certainly as against any one but the State, and probably as against it. It may be said that no officer is in terms authorized to waive such a forfeiture, or to relinquish any legal claims of the State. No officer can act outside the law, and bind the State. Doubtless this is true. But where the just and equitable claims of the State are fully satisfied, the acts of its officers in waiving mere technical and arbitrary forfeitures, and which are never challenged by the State itself, will be upheld as against the complaints of any third party.” But we have no need to go so far in the present case, as the board possesses much more ample authority in the premises than any officer would seem to possess under the laws of Kansas. Now, it appears from the complaint that the board, within a few days after the plaintiff made his application to purchase, executed to defendant a deed, in pursuance of his certificate, to the land in dispute, thus deciding and determining the matter before it between the claimants as to who was entitled to the legal title; and we must assume, without a showing to the contrary, that it acted in pursuance of law *597and its rules regularly adopted, and must therefore hold that its adjustment of the matter is a finality between the parties : Robertson v. State Land Board, 42 Or. 183 (70 Pac. 614). There is no allegation in the complaint, nor any fact relied on, tending in any manner to show that the board acted fraudulently or arbitrarily in the premises; the sole reliance of the plaintiff for relief being that it exceeded its lawful authority in executing the deed to defendant, and thus denying plaintiff’s application. On this contention, he has not stated a cause of action, and the demurrer was properly sustained.
The judgment of the trial court will therefore be affirmed, and it is so ordered. Affirmed.